DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              FRITZ ALISME,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-1291

                          [November 3, 2022]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel,
Judge; L.T. Case No. 09-022392CF10A.

  Fritz Alisme, Miami, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Luke R. Napodano,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., WARNER and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.